1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOEY ALVAREZ,                                    )   Case No.: 1:19-cv-00003-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     SILVA, et.al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                    Defendants.                     )   RECOMMENDING DISMISSAL OF CERTAIN
                                                      )   CLAIM
16                                                    )
                                                      )   [ECF No. 16]
17                                                    )
18          Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s second amended complaint, filed April 12, 2019.
21                                                        I.
22                                      SCREENING REQUIREMENT
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
25   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
26   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]
27   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
28

                                                          1
1    A complaint must contain “a short and plain statement of the claim showing that the pleader is entitled

2    to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare

3    recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

4    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

5    (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated in the

6    deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7             Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

9    (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

10   which requires sufficient factual detail to allow the Court to reasonably infer that each named

11   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

12   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

13   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

14   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                        II.

16                                        COMPLAINT ALLEGATIONS

17            The Court accepts Plaintiff’s allegations in the second amended complaint as true only for the

18   purpose of the screening requirement under 28 U.S.C. § 1915.

19            Once all the restraints were removed, correctional officers Silva and Rodriguez attacked

20   Plaintiff. Plaintiff was taken down to the ground forcefully, landing on his face suffering an injury.

21   Once Plaintiff was done on the ground and placed in handcuffs and shackles, the beating continued,

22   despite the fact that he was no longer a threat.

23            Plaintiff was taken to the hospital and treated. Upon his return to the county jail, Plaintiff was

24   supposed to be housed in the infirmary to be observed by medical staff due to the head injury and

25   broken wrist. However, Plaintiff was housed in another part of the jail and not cared for by medical

26   staff.

27            Plaintiff requests compensation in the amount of $50,000.00.

28   ///

                                                           2
1                                                        III.

2                                                 DISCUSSION

3           A.      Excessive Force

4           When prison officials use excessive force against prisoners, they violate the inmates’ Eighth

5    Amendment right to be free from cruel and unusual punishment.” Clement v. Gomez, 298 F.3d 898,

6    903 (9th Cir. 2002). In order to establish a claim for the use of excessive force in violation of the Eighth

7    Amendment, a plaintiff must establish that prison officials applied force maliciously and sadistically to

8    cause harm, rather than in a good-faith effort to maintain or restore discipline. Hudson v. McMillian,

9    503 U.S. 1, 6–7 (1992). In making this determination, the court may evaluate (1) the need for application

10   of force, (2) the relationship between that need and the amount of force used, (3) the threat reasonably

11   perceived by the responsible officials, and (4) any efforts made to temper the severity of a forceful

12   response. Id. at 7; see also id. at 9-10 (“The Eighth Amendment’s prohibition of cruel and unusual

13   punishment necessarily excludes from constitutional recognition de minimis uses of physical force,

14   provided that the use of force is not of a sort repugnant to the conscience of mankind.” (internal quotation

15   marks and citations omitted)).

16          Liberally construed, the Court finds that Plaintiff’s allegations give rise to a cognizable claim

17   for excessive force against Defendants correctional officer Silva and correctional officer Rodriguez.

18          B.      Deliberate Indifference to Serious Medical Need

19          While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

20   care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

21   an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

22   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

23   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

24   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

25   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

26   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

27   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

28   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

                                                          3
1    F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

2    recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

3    quotation marks omitted); Wilhelm, 680 F.3d at 1122.

4           “A difference of opinion between a physician and the prisoner - or between medical

5    professionals - concerning what medical care is appropriate does not amount to deliberate

6    indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

7    Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

8    Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

9    the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

10   to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

11   omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

12   cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

13   v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

14   violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

15   88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

16          Plaintiff summarily claims that he was not provided medical treatment upon his return from the

17   hospital to the county jail. However, Plaintiff fails to demonstrate that correctional officers Silva and

18   Rodriguez knew of and disregarded an excessive risk to his medical condition and/or were responsible

19   for his housing arrangements at the jail. Accordingly, Plaintiff fails to state a cognizable claim for

20   deliberate indifference.

21                                                      IV.

22                               CONCLUSION AND RECOMMENDATION

23          Plaintiff’s second amended complaint states a cognizable claim for excessive force against

24   Defendants Silva and Rodriguez. However, Plaintiff fails to state a cognizable claim for deliberate

25   indifference to a serious medical need. Plaintiff was previously notified of the applicable legal standards

26   and the deficiencies in his pleading, and despite guidance from the Court, Plaintiff’s second amended

27   complaint is devoid of factual allegations giving rise to a claim for deliberate indifference against

28   Defendants Silva and Rodriguez. Based upon the allegations in Plaintiff’s original, first and second

                                                         4
1    amended complaints, the Court is persuaded that Plaintiff is unable to allege any additional facts that

2    would support a claim for deliberate indifference to a serious medical need, and further amendment

3    would be futile. See Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may

4    deny leave to amend when amendment would be futile.”) Based on the nature of the deficiencies at

5    issue, the Court finds that further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130

6    (9th. Cir. 2000); Noll v. Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

7             Based on the foregoing, it is HEREBY RECOMMENDED that:

8             1.      This action proceed on Plaintiff’s claim of excessive force against Defendants Silva and

9                     Rodriguez;

10            2.      Plaintiff’s claim for deliberate indifference to a serious medical need be dismissed for

11                    failure to state a cognizable claim for relief;

12            3.      The matter be referred back to the undersigned for initiation of service of process; and

13            4.      The Clerk of Court is directed to randomly assign a District Judge to this action.

14            The Findings and Recommendations will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

16   days after being served with these Findings and Recommendations, Plaintiff may file written

17   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

18   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

19   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

20   39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:        April 24, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                            5
